The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (JP 60031405) in view of Huber et al (EP 3254893) and Hansen et al (GB 2551909), all previously cited.
Murakami shows a vehicle 1 and a delivery system for use therewith, comprising:
a drive system (inherent);
a passenger cabin (not labeled but readily apparent in Figs. 1-2); and
a delivery service pod provided relative to the passenger cabin, the delivery service pod comprising:
an access unit 3 configured to allow for loading and unloading of a plurality of goods 8 (Figs. 7-8), which could be “delivery crates”, as broadly recited, into and out of the delivery service pod; and
a conveyor unit 2 comprising multiple delivery crate holding positions 24, the delivery crate holding positions being defined by neighboring sidewalls (not separately labeled but readily apparent in at least Figs. 1 and 3) spaced apart within the delivery service pod such that a respective delivery crate of the plurality of delivery crates is 
Murakami does not show the delivery service pod configured as a roof delivery
service pod that is integrated into a roof space of the vehicle, with the passenger cabin positioned directly below the delivery service pod.
Huber shows a vehicle similar to that of Murakami for delivering a plurality of items 2 to different locations along a route, wherein the vehicle includes a delivery service pod 12 at least a portion of which is configured as a roof delivery service pod that is integrated into a roof space of the vehicle (Figs. 1, 4 and 5). Huber also has a passenger cabin like that of Murakami, which is positioned adjacent and below the service pod, but is not directly below the pod.
Hansen shows a delivery vehicle that may be embodied either as a specialized autonomous vehicle or as a standard van (Fig. 3). Further, the vehicle may incorporate a roof-mounted pod for receiving/delivering packages to/from a drone (Fig. 6). One of ordinary skill in the art would understand that the rear portion of a van of the type shown can be configured to carry either passengers or cargo (or both) as desired, and if the van included the roof-mounted drone reception/delivery pod, a passenger cabin clearly could be positioned directly beneath such a pod.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Murakami by integrating at least a portion of the delivery service pod into a roof space of the vehicle, with the passenger cabin positioned directly below the delivery service pod, as collectively suggested by 
Re claim 3, the delivery service pods of Murakami and Huber are configured as a separate compartment to provide isolation of delivery contents from the passenger cabin of the vehicle. Although this is a front-to-rear rather than a roof-to-cabin isolation, when modified in the above manner, one of ordinary skill in the art would recognize that such a roof-to-cabin isolation would have been a mere design expediency to provide the same benefit.
Re claim 4, Murakami does not show the conveyor unit to be a belt conveyor. However, Huber discloses that a conveyor unit 13 may be one of several different types of conveyors, including a conveyor belt. It would have been obvious to one having ordinary skill in the art to have configured the conveyor unit of Murakami as a conveyor belt, as taught by Huber, as this would merely be the simple substitution of one known type of conveyor for another, the selection of which would have required no undue experimentation and produced no unexpected results.
Re claim 5, although Murakami shows the access unit to include an access opening provided along an exterior of the vehicle and configured to provide access to an interior of the delivery service pod from the exterior of the vehicle (Fig. 2), it is not clear if such an opening includes a door. However, Huber shows a similar access unit having a door 10 for closing access opening 9 on the exterior of the vehicle. It would have been obvious for one of ordinary skill to have provided a door for the access 
Re claim 6, while not explicitly disclosed by Murakami, the access unit is clearly  configured such as to allow a recipient to retrieve an assigned delivery crate from the delivery crate holding position that is aligned with the access unit without permitting access to other delivery crates in the delivery service pod.
Re claim 7, the delivery service pod of Murakami further comprises an actuator 32, 33 associated with the access unit, the actuator being configured to move a delivery crate aligned with the access unit into a position where the crate is retrievable from the delivery service pod by a recipient exterior to the vehicle (Figs. 1-3).
Re claim 13, goods 8 are considered to be “delivery crates”, absent any structural or functional limitations of the term.
Claims 15-19 are treated in the same manner as claims 3-7 above, respectively.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al in view of Huber et al and Hansen et al, as applied to claim 1 above, and further in view of High et al (US 2017/0121023, previously cited).
Re claim 10, Murakami as modified does not show the delivery service pod to comprise a package handling unit, wherein the package handling unit is configured to obtain a delivery package from a position within the delivery service pod, and wherein the package handling unit is further configured to transfer the obtained delivery package to the delivery drone while the delivery drone is proximate to the vehicle.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Murakami by providing a package handling unit configured to obtain a delivery package from a position within the delivery service pod, and wherein the package handling unit was further configured to transfer the obtained delivery package to the delivery drone while the delivery drone was proximate to the vehicle, as shown by High, to increase the effectiveness and efficiency of the delivery process.
Re claim 8, Murakami as modified does not show the package handling unit configured to obtain a delivery package from the delivery drone, wherein the package handling unit is further configured to transfer the obtained delivery package to a position within the delivery service pod.
However, as noted above in par. 3, Hansen discloses that the delivery drone may be used to both deliver parcels to and retrieve parcels from the vehicle (page 10:1-3).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Murakami by configuring the package handling unit so as to obtain a delivery package from the delivery drone while the delivery drone was proximate to the vehicle, wherein the package handling unit was further configured to transfer the obtained delivery package to a position within the 
Re claim 9, the additional provision of a dispensing unit to transfer the delivery package to a position within the passenger cabin for retrieval by an occupant thereof would have been an obvious design expediency for increased convenience, particularly in view of the fact that both Murakami and Huber show devices for moving the packages between the access unit and various positions within the vehicle, and since applicant has only portrayed the dispensing unit schematically, without any particular structural components associated therewith.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Huber et al and Hansen et al, as applied to claim 1, and further in view of Kronewitter (DE 102016009585, previously cited).
Murakami as modified does not show the delivery service pod to further comprise a central cavity having access to the passenger cabin of the vehicle, wherein the vehicle further comprises an automated vehicle cleaning system comprising a robotic manipulator and a vacuum unit, and wherein the central cavity of the delivery service pod is configured for stowing the robotic manipulator of the automated vehicle cleaning system.
Kronewitter shows a vehicle having an integral automated cleaning system comprising a robotic manipulator 20 and a vacuum unit 14, wherein the manipulator is stored in a folded condition within a cavity of an interior component of the vehicle having 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Murakami with an integral automated cleaning system comprising a robotic manipulator and a vacuum unit, and wherein the robotic manipulator of the automated vehicle cleaning system was stowed in a central cavity of the delivery service pod having access to the passenger cabin of the vehicle, as suggested by Kronewitter, to provide a convenient and effective means of cleaning the vehicle interior.
Re claim 12, Kronewitter further discloses that the robotic manipulator is capable of reaching exposed surfaces of the passenger cabin of the vehicle, and the robotic manipulator comprises:
an arm 20 including a plurality of arm sections 21; and
a gripper unit 26 positioned at a distal end of the arm configured to collect and remove objects within the passenger cabin;
wherein the robotic manipulator is connected to the vacuum unit such that the arm provides a vacuum path between the vacuum unit and the gripper unit; and
wherein the robotic manipulator is configured to clean the exposed surfaces of the passenger cabin.
Such features would obviously be included in the apparatus of Murakami when modified to include the automated cleaning system of Kronewitter in the manner above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Huber et al, Hansen et al and Kronewitter, as applied to claims 11 and 12 above, and further in view of Siegel (DE 102011010205, previously cited).
Murakami as modified in the manner above includes all recited features of claim 20, including adjacent arm sections of the robotic arm being coupled to each other via joints 22 that allow relative movement therebetween, except that the robotic manipulator does not comprise a camera associated with the gripper unit. Kronewitter discloses that the robotic arm utilizes stored topography information regarding the interior surfaces of the vehicle in order to clean the entire interior.
Siegel shows an autonomous robotic vehicle cleaning system, wherein a vacuum cleaning robot 20 preferably includes a sensor system which may include a camera to detect obstacles and adapt a planned movement path. This supplements previously stored topography information to provide improved navigation of the robot.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Murakami by associating a camera with the vacuum gripper unit of the robotic arm, as suggested by Siegel, so that the robotic manipulator could more effectively navigate within the vehicle interior and thereby improve the cleaning process.

Applicant’s arguments with respect to claims 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferguson et al shows an automated delivery vehicle system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/James Keenan/
Primary Examiner
Art Unit 3652

2/28/22